Citation Nr: 1121489	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-28 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to an increased rating for residuals of a compound fracture of the right femur, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1953 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  The Veteran was afforded a September 2010 Travel Board hearing before the undersigned Veterans Law Judge. The hearing transcript is associated with the record.  The Board remanded the issues on appeal in November 2010 for additional development.  

The Veteran also appealed a claim for service connection for degenerative joint disease of the lumbar spine.  In March 2011, the Appeals Management Center (AMC) granted service connection for this disability.  Since the March 2011 AMC rating action results in a full grant of benefit sought (i.e. service connection), this claim is no longer on appeal.   

The issue of an increased rating for residuals of a compound fracture of the right femur is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A current cervical spine disability is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in November 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper examination in January 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records show that the Veteran was injured in a May 1956 motor vehicle accident.  He received emergency treatment for compound fracture of the right femur, laceration of the right arm, and the left knee.  The Veteran's separation examination, dated in January 1957, reflects that his cervical spine was clinically examined and found to be normal.  

The Veteran did not mention a cervical spine disability in his original claim for VA benefits received in January 1999.

On VA examination in November 2006, the Veteran reported that he could not recall the details of his in-service automobile accident, and had been told of the injury of his left leg sustained in that accident.

VA outpatient treatment records dated from December 1999 to July 2009, contain no findings referable to a neck or cervical spine disability, although these records show that the Veteran's medical history was elicited and the neck was examined.  In November 2006 the Veteran was noted to have idiopathic hyperostosis of the thoracic spine.  VA treatment notes, dated in September 2008, show degenerative changes in the thoracic spine.  

At the September 2010 hearing, the Veteran reported having cervical spine pain following the in-service motor vehicle accident.  Over the past several years, the cervical pain became more noticeable.  

The Veteran underwent a VA examination in January 2011.  He told the examiner that he was unsure whether he had experienced neck pain in service.  X-rays of the cervical spine showed degenerative changes at left C2-C3, left C5-C6, and left C6-C7; and right C5-C6 and C6-C7.  The examiner diagnosed degenerative changes and bony narrowing of multiple neuroforamina as noted above.  

The examiner opined that it was less likely the Veteran's cervical spine disability was related to service.  She noted that service treatment records did not reference any head or neck injury, nor was there evidence of such an injury a year following service.  She explained that medical studies showed disc degeneration was a natural consequence of aging affected by life events and genetics.  In her opinion, given the Veteran's age, it was expected that some manifestation of degenerative disc disease would be present.  

Analysis

The record establishes a current disability inasmuch as the recent VA examination yielded a diagnosis of degenerative changes and bony narrowing of multiple neuroforaminal.  The in-service automobile accident is also well documented; hence, an in-service injury is established.

This appeal turns on whether there is a link between the in-service auto accident (or some other injury or disease in service) and the current disability.  The evidence in favor of such a link consists of the Veteran's testimony indicating that he had experienced a continuity of symptoms since the in-service accident.

There is strong evidence against a link between the current neck disability and service.  The evidence weighing against a link includes the service separation examination and medical history recording no findings or complaints referable to the neck, the negative VA clinical records, the fact that the Veteran did not report a cervical spine disability at the time of his original claim, his inability to recall in-service neck symptoms when queried at the recent VA examination, and the VA examiner's opinion that the current disability was most likely age related.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The inconsistencies in the Veteran's statements and the fact that he did not report neck complaints while seeking treatment for numerous other conditions through VA render his reports of a continuity of symptomatology incredible.  Madden; see Caluza. (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board finds the January 2011 VA medical opinion to be persuasive and weigh against the claim.  Owens; Davidson.  As part of the examination, the examiner interviewed the Veteran and reviewed service records and VA treatment records.  She provided an explanation for her negative medical opinion and cited medical studies that supported her conclusion.  The Board finds the January 2011 VA medical opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

There is no other competent and credible evidence indicating a nexus between the Veteran's current cervical spine disability and his in- service motor vehicle injury or any other disease or injury in service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.

The Board has also considered whether service connection is warranted on a presumptive basis for degenerative joint disease of the cervical spine.  38 C.F.R. §§ 3.307, 3.309.  As discussed above, the Board has rejected the credibility of the lay evidence suggesting a neck disorder began in service.  Service treatment records also do not reveal any treatment or diagnosis of arthritis.  The January 1957 separation examination revealed a normal spine.  To be present as a disability for VA purposes, arthritis must be shown on X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  After careful consideration of all lay and medical evidence, the Board finds the evidence does not warrant service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309; Owen.; Madden. 

Thus, the preponderance of the evidence reflects that the cervical spine disability is not etiologically related to service and such related degenerative joint disease of the cervical spine did not manifest until more than a year after his separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a cervical spine disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran was afforded a VA examination in January 2011.  The ranges of bilateral hip and knee motion were reported.  It was also noted that there was pain associated with these ranges of motion, however it is unclear at point in the range of motion pain began for either joint.  The Court has held that painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

VA regulations provide that where " if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of the service connected residuals of a right femur fracture.  All indicated tests and studies should be conducted.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right hip and right knee motion should be reported in degrees.  The examiner should note the point, if any, at which pain occurs.  

The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

2.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


